Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 1/19/2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 16/293478 is acceptable, and a RCE has been established.  An action on the RCE follows.

EXAMINER’S COMMENT
Application status:
Applicant file IDS without amending claims in the RCE.
The IFW-PTOL-issue classification, IFW-search notes, and allowed claims in the notice of allowance issued on 10/20/2021 are remained the same and all attached in this Office action.

Examiner’s comment:
	The amendment filed on 8/20/2021 has been entered.
Claims 1, 19 and 21 are currently allowed.

Examiner’s statement of reasons for allowance: 
A)  The rejections under 35 USC §112 have been withdrawn in view of the current amendment.  The rejection under 35USC § 102/103 is withdrawn in view of applicant’s statement of commonly owned by Hoffman-La Roche, exception under 102(b)(2)(C).
B)  The prior art and IDS filed on 1/19/2022 do not anticipate, teach or suggest the novel humanized anti-BRDU antibody comprising VH of SEEQ ID NO: 9 and VL of SEQ ID NO: 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:

The information disclosure statement (s) (IDS) submitted on 1/19/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642